Citation Nr: 0507195	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-16 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected chondromalacia of the right patella with 
mild degenerative changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The appellant (the veteran) apparently served on active duty 
from August 1976 to June 1987, although a DD214 confirming 
her date of entry into her first period of service is not 
associated with the claims files.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio, which, in 
pertinent part, denied a claim for an increased (compensable) 
evaluation for right knee disability.  The veteran timely 
disagreed with that denial in April 2000.  The RO issued a 
statement of the case (SOC) in May 2000, and the veteran 
submitted a timely substantive appeal in July 2000.  By a 
rating decision issued in September 2002, the RO assigned a 
compensable, 10 percent evaluation for the veteran's right 
knee disability.  However, as this evaluation is not the 
maximum evaluation available for the right knee disability at 
issue, the appeal remains in contention.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In her July 2000 substantive appeal, the veteran indicated 
she wanted a hearing before the Board at the local RO (Travel 
Board hearing).  The veteran requested a personal hearing in 
December 2000, and that hearing was conducted before a 
Decision Review Officer in May 2003.  The veteran was 
notified in October 2004 that the requested Travel Board 
hearing had been scheduled in December 2004.  The veteran 
contacted VA a few days later to withdraw her request for a 
hearing with the Board, indicating that she did not want a 
videoconference hearing or a Travel Board hearing.  The 
veteran's oral request to withdraw her hearing request is a 
valid withdrawal of the request for a hearing.  38 C.F.R. 
§ 20.703(e) (2004).  The veteran has been afforded the 
opportunity to present testimony before the Board.  Appellate 
review may proceed.  


FINDINGS OF FACT

1.  All relevant and available evidence necessary for an 
equitable disposition of the issue addressed in this decision 
has been obtained, and all statutory duties to the veteran 
have been met.

2.  The veteran's service-connected right knee disability is 
currently manifested by subjective reports of pain, weakness, 
instability and giving way of the right knee, by objective 
findings of pain, crepitus, a slightly antalgic gait, some 
limitation of motion, swelling, effusion, valgus deformity, 
and radiologic examinations disclose chondromalacia of the 
patella, the articular cartilage, and the medial femoral 
condyle, and calcification of the insertion of the quadriceps 
tendon into the patella, but there are no radiologic findings 
of a meniscal tear, and the service-connected right knee 
disability is not manifested by subluxation of the patella or 
laxity of the ligaments on objective examination.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, a 
separate, compensable, 10 percent evaluation for 
chondromalacia of the right knee, in addition to the 10 
percent evaluation in effect under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 - 5261 for degenerative joint disease of 
the right knee, is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5257, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her right knee disability is more 
severely disabling than the current 10 percent evaluation 
reflects.  

Preliminary Matters:  Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The veteran's 
claim for an increased evaluation for her right knee 
disability was submitted in October 1999, prior to the 
enactment of the VCAA, but no final decision had been 
rendered at the time of enactment of the VCAA, so the VCAA is 
applicable to this claim.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the rating decision issued to the veteran in March 2000, 
the RO advised the veteran of the criteria for an increased 
(compensable) evaluation for a right knee disability.  The 
SOC issued in May 2000 advised the veteran of regulations 
governing claims for increased evaluations, including the 
criteria in Diagnostic Codes 5257 and 5261.  

In August 2002, the RO issued a letter advising the veteran 
of the status of her appeal.  The September 2002 rating 
decision which granted a 10 percent evaluation for the 
veteran's right knee disability explained why no higher 
evaluation was warranted.  The September 2002 supplemental 
statement of the case (SSOC) advised the veteran of the 
complete text of 38 C.F.R. § 3.159, as revised to incorporate 
and implement the VCAA.

In a letter issued in November 2003, the RO specifically 
notified the veteran of the enactment of the VCAA, of VA's 
duty to assist her in obtaining records, and what evidence 
was necessary to substantiate the claim for an increased 
evaluation, among other information.  A SSOC issued in July 
2004 included the complete text of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  

The veteran was afforded VA examinations of the right knee in 
December 1999 and in December 2003.  VA inpatient and 
outpatient clinical records dating from 1995 to June 2004 and 
Social Security Administration records, including VA clinical 
records beginning in the early 1990's, have been associated 
with the claims files.  In addition, the veteran provided 
testimony at a personal hearing in May 2003.

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Even though less than a year has elapsed since the veteran 
was most recently advised of some provisions of the VCAA, the 
Board is not precluded from completing appellate review.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701(b), 
117 Stat. 2651, 2670 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103(b)).  In particular, the Board notes that the veteran 
has indicated that she wishes appellate review at the Board 
to proceed.  

It is noted that the decision of the Court in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification was provided.  

The multiple notices provided to the appellant clearly 
satisfied the duty to notify the veteran of applicable law 
and regulations and of the evidence required to substantiate 
the claim for an increased evaluation.  The notifications 
clearly advised the appellant to identify or submit any 
relevant evidence, and the appellant did request additional 
VA examination, submit statements, and provide testimony at a 
personal hearing.  The content of the notices provided fully 
complied with the requirements of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has been 
afforded numerous opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, as 
well as the text of 38 U.S.C.A. §§ 5103 and 5103A.  The 
Board finds that the claimant has indeed been notified 
that she should provide or identify any and all evidence 
relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
for an increased evaluation for right knee disability may 
proceed, consistent with the VCAA.  The record demonstrates 
that remand for further action in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 541 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has fully satisfied its 
duties to inform and assist the veteran as to the claim at 
issue here.  

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the appellant's claim on the merits.  

Factual background

By a rating decision issued in September 1987, the veteran 
was granted service connection for chondromalacia of the 
right patella with mild degenerative changes.  That 
disability was evaluated as noncompensable under Diagnostic 
Codes 5299 - 5257.  By a statement submitted in October 1999, 
the veteran sought an increased (compensable) evaluation for 
the service-connected right knee disability.  She stated that 
she had stabbing pain in the right knee and that it would 
"go[ ] out" three or four times daily, among other 
symptoms.

VA outpatient treatment records dated from 1995 to October 
1999 reflect that the veteran complained of chronic right 
knee pain, among other joint pain, in August 


1998.  The provider noted that the veteran had fibromyalgia.  
In July 1999, the veteran complained of knee pain.  Bilateral 
patellar crepitus was noted.  The provider determined that 
degenerative joint disease of the knees should be ruled out.  
Radiologic examination of the right knee in 1999 disclosed 
calcification at the attachment of the quadriceps tendon to 
the patella, otherwise, the right knee was normal.
On VA examination conducted in December 1999, the veteran was 
able to extend the right knee to 0 degrees, which the 
examiner stated was full extension, and to flex the knee from 
0 degrees to 120 degrees.  There was no varus or valgus 
movement with the right knee at 30 degrees of flexion.  
McMurray's test elicited pain in the right knee in the 
lateral meniscus at -45 degrees.  Significant crepitus was 
palpable throughout the range of motion.  Tenderness was 
demonstrated with direct manipulation of the lateral 
meniscus.  The examiner noted that radiologic examination 
disclosed calcification of the attachment of the quadriceps 
to the patella, and also disclosed osteopenia.  The examiner 
concluded that there was injury to the right lateral 
meniscus, but that there was no evidence of rheumatoid 
arthritis or degenerative joint disease.  The examiner also 
opined that the veteran did not have subluxation of the 
patella or dislocations of the patella, but did experience 
hyperextension of the right knee.

In April 2000, the veteran submitted a copy of a January 2000 
Social Security Administration (SSA) decision which noted 
that the veteran had bilateral crepitus of the knees and 
diminished knee motion, among other findings.

Magnetic resonance imaging (MRI) examination of the right 
knee conducted in November 2000 and reported in December 2000 
disclosed thinning of the articular cartilage in the femoral 
trochlea, a cartilage defect in the lateral tibial plateau, 
and marginal spurring in the lateral and medial compartments, 
with normal menisci and cruciate and collateral ligaments.

In September 2001, the RO obtained a complete copy of the SSA 
records.  The records released by SSA included duplicates of 
VA inpatient and outpatient clinical 


records already associated with the claims files, as well as 
additional VA clinical records dating many years prior to the 
1999 claim for increased evaluation for right knee disability 
at issue in this appeal.

VA outpatient treatment records in 2002 and 2003 reflect that 
the veteran consistently reported that her right knee was 
giving out.  When she would catch herself to keep from 
falling, she reported, it would make her back hurt.  She 
reported that she hurt her shoulder in 2002 when her right 
knee gave way and she fell.  She reported that use of a knee 
brace was not particularly helpful.  August 2003 outpatient 
treatment notes reflect that the veteran was given an 
injection (40 mg of kenalog and 1 percent lidocaine) into the 
right knee in the tendon sheath.

On VA examination conducted in December 2003, the veteran 
again reported that an episode of giving way of the right 
knee had resulted in injury to the right shoulder.  She also 
reported episodes of hyperextension of the knee.  She 
reported difficulty with kneeling, squatting, walking, 
climbing stairs, and with inclines.  She reported occasional 
use of a cane.  She indicated that a knee brace did not help.  
She walked with a minimally antalgic gait.  Flexion of the 
right knee was to 110 degrees, with pain beginning at 100 
degrees.  Extension was to 0 degrees with a 4-degree valgus 
deformity.  No instability was identified.  

The report of a December 2003 MRI disclosed chondromalacia 
patella, intra-articular joint effusion, and severe 
chondromalacia involving the articular cartilage and medial 
femoral condyle, but no evidence of a meniscal tear.  The 
examiner noted that there were bilateral degenerative changes 
of the knees.

VA outpatient treatment records dated in January 2004 through 
June 2004 reflect that the veteran was cautioned to use her 
right knee brace to prevent falls.  The records reflect that 
the veteran preferred to use a cane when she believed an 
assistive device was needed.  



Governing law and regulations

The law provides that disability ratings are based on the 
average impairment of earning capacity resulting from 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In evaluating service-connected disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  See 38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45.  An 
evaluation may be based on either actual limitation of motion 
or the functional equivalent of limitation of motion due to 
less or more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).   

Degenerative arthritis established by x-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint or group of minor joints 
affected by limitation of motion.  A 10 percent evaluation 
based on x-ray evidence may not be combined with ratings 
based on limitation of motion.  DC 5003.  Traumatic arthritis 
is evaluated using the criteria for evaluating degenerative 
arthritis.  38 C.F.R. § 4.71a, DC 5010.



Under the provisions of 38 C.F.R. § 4.71a, DC 5257, slight 
impairment of the knee, including recurrent subluxation or 
lateral instability, warrants a 10 percent evaluation.  A 20 
percent rating is appropriately assigned when the disability 
approximates moderate impairment, and a 30 percent rating is 
assigned when the disorder approximates severe impairment.  
DC 5257.

Under DC 5260, limitation of flexion of the leg will be rated 
as 10 percent disabling where flexion is limited to 45 
degrees.  A 20 percent rating is provided for limitation of 
flexion to 30 degrees, and a 30 percent rating is provided 
for limitation of flexion of 15 degrees.  38 C.F.R. § 4.71a, 
DC 5260.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

VA's General Counsel held, in VAOPGCPREC 23-97, that a 
veteran who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  See also VAOPGCPREC 
9-98.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.



Analysis

In this case, the objective evidence has confirmed that the 
veteran has underlying pathology of the right knee, and some 
objective limitation of motion.  The veteran's limitation of 
motion, to 110 degrees of flexion with pain or to 100 degrees 
of flexion without pain, and to 0 degrees of extension, is 
not compensable under DCs 5260 or 5261, the diagnostic codes 
used to evaluate limitation of flexion or extension.  
However, a 10 percent evaluation has been assigned under DC 
5260, in light of the objective confirmation of degenerative 
joint disease with objective confirmation of pain and with 
noncompensable limitation of motion.  

The veteran also contends that her right knee "gives out," 
causing her to fall at times.  The objective clinical 
evidence establishes that the veteran's patella does not 
sublux, and that she does not have laxity of the ligaments.  
However, the objective evidence reflects that she has valgus 
deformity of the right knee.  There is objective evidence of 
calcification of the quadriceps tendon and degeneration of 
the patella and of the articular surfaces in the joint.  

Certainly, the objective evidence does reflect that the 
veteran's right knee disability results in difficulty 
kneeling, squatting, walking, climbing stairs, and with 
inclines.  There is objective evidence of effusion of the 
knee.  Moreover, there is VA opinion, in the December 1999 VA 
examination report, that the veteran experiences 
hyperextension of the right knee.  Providers of the veteran's 
outpatient treatment made a judgment that the veteran's 
symptoms warranted use of injection of medications into the 
right knee joint, a treatment which is not used for minimal 
symptoms.

Although no instability has been confirmed on VA 
examinations, the veteran's VA outpatient treatment providers 
have apparently provided the veteran with a knee brace and a 
cane, given her repeated and consistent reports of her knee 
giving way.  There is no evidence which suggests that her 
complaints are not credible, although the examiner who 
conducted the December 2003 examination questioned the 
veteran's use of medical terminology such as 
"hyperextension" in describing her episodes of giving way 
of the knee.  In contrast, the VA examiner who conducted the 
December 1999 examination concluded that the veteran had 
hyperextension of the right knee, and may have so informed 
the veteran.

There is minimal objective confirmation that the veteran has 
instability of the right knee.  However, the evidence does 
reflect that the veteran may have hyperextension of the right 
knee.  The 10 percent evaluation under DC 5003 - 5260 does 
not encompass disability due to hyperextension.  The evidence 
as a whole is at least in equipoise to establish that the 
veteran has some type of instability of the right knee 
related to hyperextension.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that a separate, 
compensable, 10 percent evaluation is warranted for 
instability or hyperextension by analogy to 38 C.F.R. 
§ 4.71a, DC 5257, in addition to the 10 percent evaluation 
assigned under 38 C.F.R. § 4.71a, DC 5260, for degenerative 
joint disease of the right knee.

However, the evidence does not warrant an evaluation in 
excess of 10 percent under DC 5257, in view of the lack of 
objective evidence confirming the veteran has right knee 
instability and lack of evidence as to the medical mechanism 
of instability.  

The evidence does not warrant an evaluation in excess of 10 
percent for limitation of flexion under DC 5003 - 5260, as a 
20 percent evaluation under DC 5260, the next higher 
evaluation, requires limitation of flexion to 30 degrees.  
The evidence demonstrates that the veteran has actual motion 
of the knee to 110 degrees, and that 100 degrees of that 
range of motion is without pain.  Therefore, the evidence is 
not in equipoise to warrant a finding that the criteria for a 
20 percent evaluation under DC 5260 are met, even with 
consideration of pain and all other symptoms of knee 
disability, excluding the symptoms considered in the 
evaluation by analogy under DC 5257.  

The evidence is not in equipoise to warrant an evaluation in 
excess of 10 percent under DC 5257 or in excess of 10 percent 
under DC 5260, and the provisions of 38 U.S.C.A. § 5107(b) 
regarding reasonable doubt have been considered in assigning 
the two separate, compensable, 10 percent evaluations, and do 
not warrant an evaluation in excess of the two separate, 10 
percent evaluations.


ORDER

A separate, compensable, 10 percent evaluation for 
chondromalacia of the right knee, in addition to the 10 
percent evaluation in effect under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 - 5261 for degenerative joint disease of 
the right knee, is granted, subject to laws and regulations 
governing the effective date of an award of monetary 
compensation.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


